      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO R. RESCIGNO, SR.,                :
AS EXECUTOR OF THE ESTATE
OF CHERYL B. CANFIELD,                  :

                Plaintiff               :     CIVIL ACTION NO. 3:16-85

        v.                              :         (JUDGE MANNION)

STATOIL USA ONSHORE                     :
PROPERTIES INC.,
                                        :
                Defendant

                              MEMORANDUM

     Currently before the court is the plaintiff Angelo R. Rescigno, Sr.’s

(“Rescigno”) motion for preliminary approval of the parties’ settlement

agreement and appointment of class representatives and class counsel.

(Doc. 101). Having reviewed and considered the motion, the brief in support

of the motion, (Doc. 102), the parties settlement agreement, (Doc. 137), and

notice of class settlement, (Doc. 137-2), and pertinent portions of the record

of this case, Rescigno’s motion is GRANTED and the court will preliminarily

approve the parties’ settlement agreement. The court will also preliminarily

certify the class named in the parties’ agreement, and appoint class counsel

and class representatives.
        Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 2 of 17




   I.       BACKGROUND1

        Rescigno owns property in the Marcellus Shale region within

Pennsylvania. On May 6, 2008, Rescigno entered into an oil and gas lease

with Cabot Oil & Gas Corporation (“Cabot Oil”) for the exploration of oil and

natural gas on his land. His lease was subsequently acquired, in part, by

defendant Statoil USA Onshore Properties, Inc. (“SOP”). His dispute primarily

revolves around the royalty clause in his lease agreement.

        In his complaint, Rescigno challenged SOP’s calculation of royalties.

SOP’s calculation is based on the sale of Rescigno’s natural gas at the well,

with that sale price calculated using an index price. SOP takes title to its in-

kind percentage of the natural gas extracted at the well and immediately sells

the natural gas to an affiliate, Statoil Natural Gas (“SNG”), pursuant to an

agreement between the two entities. Under this agreement, SNG takes title



        1
         As noted in this court’s prior memoranda and orders, the former lead
plaintiff in this case was Cheryl B. Canfield (“Canfield”). On September 13,
2019, Canfield’s counsel filed a document notifying the court and parties that
Canfield passed away on July 7, 2019, (Doc. 126). Canfield’s counsel also
filed a motion to substitute party, requesting that Canfield’s son and executor
of her estate, Rescigno, be substituted as the plaintiff in this matter. (Doc.
127). By order dated September 16, 2019, the court granted the motion to
substitute. (Doc. 131). By order dated February 21, 2020, the court directed
the parties to update the filings pertinent to the pending motion for
preliminary approval to reflect, inter alia, the change in lead plaintiff. (Doc.
136). For the sake of simplicity, the court will refer to both Canfield and
Rescigno interchangeably as “Rescigno.”
                                     -2-
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 3 of 17




to the raw product at the wellhead and then contracts with third parties for

post-production services. SNG also contracts with pipeline companies to

transport the natural gas through the interstate pipeline system and,

ultimately, resells the final product to third-party buyers at receipt/delivery

gates along the interstate system. Thus, SOP holds the lease interests for

immediate sale and SNG serves as a marketing company, taking title at the

well, transforming the product into a finished one, and then selling the post-

production product to distribution companies, industrial customers, and power

generators downstream.

      At issue in this action is the agreement between SOP and SNG for the

price of the raw natural gas at the wellhead where title is transferred from

SOP to SNG. Their agreement fixes the price of the natural gas to a uniform

hub price or index price for natural gas, regardless of whether the natural gas

is ever delivered to that particular hub on the interstate pipeline system.

These index prices are influential in natural gas markets and purport to

represent the price of natural gas at different delivery points in the country.

Around April 2010, SOP and SNG began using a chosen index price as

opposed to what Canfield describes as an “actual negotiated price.” (Doc. 1,

at 10).

          On January 15, 2016, Rescigno filed a putative class action complaint

                                      -3-
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 4 of 17




against SOP, SNG, and the indirect parent of these entities, Statoil ASA.

Rescigno brought six separate claims against SOP specifically. In his first

claim, Rescigno alleged that SOP breached the express terms of the royalty

clause in his lease agreement by using an index price. In his second claim,

Rescigno alleged that SOP breached the lease by engaging in an affiliate sale

with SNG. In his fourth claim, Rescigno alleged that SOP breached the implied

covenant of good faith and fair dealing in the lease by engaging in an affiliate

sale. In this claim, he also alleged that SOP “had an obligation to use

reasonable best efforts to market the gas to achieve the best price available.”

(Doc. 1, at 17). The court construed this fourth claim as a duty of good faith

claim and/or a duty to market claim. Rescigno also alleged civil conspiracy

(third claim) and unjust enrichment (fifth claim). He also requested an

accounting as a specific form of relief (seventh claim).

     On June 9, 2016, SNG filed a motion to dismiss Rescigno’s complaint.

(Doc. 25). Also on June 9, 2016, SOP and Statoil ASA, collectively, filed a

motion to dismiss. (Doc. 31). By memorandum and order dated March 22,

2017, the court dismissed all but one of Rescigno’s claims against SOP, as

well as all claims against SNG and Statoil ASA. (Doc. 72; Doc. 73). Rescigno

moved for reconsideration, which this court denied by memorandum and

order dated June 12, 2017. (Doc. 85; Doc. 86).



                                     -4-
         Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 5 of 17




         On March 27, 2018, Rescigno filed the present motion for preliminary

approval of settlement, (Doc. 101), and a brief in support, (Doc. 102).2


   II.       TERMS OF THE SETTLEMENT AGREEMENT

         The settlement agreement, which was originally attached to the motion

for preliminary approval, (Doc. 102-1, at 1-38), was updated by order of the

court on March 6, 2020, (Doc. 137), to reflect the change in lead plaintiff and

defense counsel. Attached to the settlement agreement is the notice of

proposed settlement, (Doc. 137-2), a plan of administration and distribution,

(Doc. 137-3), and a proposed final judgment and order of dismissal with

prejudice, (Doc. 137-4). Together, the documents contain the following

pertinent provisions.




         2
        Relatedly, March 30, 2018, Alan Marbaker, Carol Marbaker, Jerry L.
Cavalier, and Frank K. Holdren (“Marbaker Plaintiffs”), plaintiffs in a related
action, Marbaker v. Statoil USA Onshore Properties, Inc., No. 3:17-cv-1528,
filed a motion to consolidate this case with theirs, (Doc.108), and,
subsequently, a brief in opposition to the present motion for preliminary
approval of the parties’ settlement agreement, (Doc. 111). Both Canfield and
SOP opposed the motion to consolidate. (Doc. 112; Doc. 113). SOP
additionally filed a motion to strike the Marbaker Plaintiffs’ brief in opposition
to the motion for preliminary approval. (Doc. 114). By separate memorandum
and order, this court denied the motion to consolidate and granted SOP’s
motion to strike the Marbaker Plaintiffs’ brief in opposition.

                                      -5-
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 6 of 17




           a. Settlement Groups and Distribution

      The settlement agreement identifies the class as “Royalty Owners in

Northern Pennsylvania[3] who have entered into oil and gas leases,

regardless of the type of lease, that provide that the Royalty Owner is to be

paid Royalties and to whom [SOP] has (or had) an obligation to pay Royalties

on production attributable to [SOP]’s working interest.” (Doc. 137, at 5).

      The settlement agreement divides all plaintiffs and named plaintiffs into

two groups. The first group, termed the “Lease Form 29 Group,” includes

those class members whose leases contain the following provision governing

valuation of royalty on natural gas:

              To pay Lessor on gas and casinghead gas produced
              from the leased premises, percentages of proceeds .
              . . based on: (1) the Gross Proceeds paid to Lessee
              from the sale of such gas and casinghead gas when
              sold by Lessee in an arms-length sale to an
              unaffiliated third party, or (2) the Gross Proceeds,

      3
          Northern Pennsylvania is defined in the settlement agreement as

              The area of Pennsylvania in which [SOP] owns
              working interests in oil and gas leases and from
              which it produces and sells Natural Gas production
              for delivery into Rome, Liberty, Allen, Meadow,
              Warrensville, Seely, Canoe Run, Tombs Run, and
              PVR Wyoming gathering systems and includes oil
              and gas leases owned in whole or in part by [SOP] in
              the following counties: Bradford, Lycoming, Sullivan,
              Susquehanna, and Wyoming.

(Doc. 137, at 10).
                                       -6-
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 7 of 17




            paid to an Affiliate of Lessee, computed at the point
            of sale, for gas sold by lessee to an Affiliate of Lessee
            ....

(Doc. 137, at 9-10). The Lease Form 29 Group comprises approximately 7%

of the class and the settlement agreement provides that they will be allocated

18% of the net settlement fund. (Doc. 137-2, at 7).

      The second group, termed the “Other Lease Group,” includes those

class members with interests under all other lease forms. The Other Lease

Group comprises approximately 93% of the class and the settlement

agreement provides that they will be allocated approximately 82% of the net

settlement fund. (Doc. 137-3, at 4).

      SOP has agreed to pay $7,000,000, plus interest, to settle all claims

relating to SOP’s use of the index pricing methodology as the basis for

calculation of royalties. The class has agreed to a release which will permit

SOP to continue using the index pricing methodology to calculate royalties

for a period of five years from the effective date of the settlement for the Other

Lease Group. However, for those in the Lease Form 29 Group, SOP agrees

to base the royalties on the resale price and to no longer use the index pricing

methodology going forward. Upon final approval of the settlement, SOP will

make this change effective retroactively to the first full production month after

preliminary approval of the settlement. (Doc. 137, at 7, 17-18).


                                       -7-
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 8 of 17




      Ultimately, all class members who are eligible and participate in the

agreement will release all claims asserted in the complaint or that relate to

the methodology of determining royalties paid on natural gas produced from

the class members’ wells. (Doc. 137, at 23).


         b. Notice and Final Check Distribution

      The settlement agreement indicates that SOP will provide the

settlement administrator the necessary records and information to prepare a

list of class members. (Doc. 137, at 16).

      Within fourteen days of this court’s order preliminary approving the

settlement agreement, the settlement administrator will mail copies of the

settlement notice to all members and post notice on its website at

www.statoilsettlement.com.       If   a   notice   is   returned,   the   settlement

administrator will take reasonable steps to obtain a valid address and re-mail

the notice. (Doc. 137, at 25).

      One year after final approval of the settlement, the settlement

administrator will determine the amount of all unclaimed checks and the

unclaimed monies will be donated to a non-profit organization agreed to by

the parties—to wit, the Environmental Defense Fund. (Doc. 137, at 25; Doc.

137-3, at 6-7).



                                          -8-
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 9 of 17




         c. Fees, Costs, and Service Awards

      The settlement administrator has been identified as Gilardi & Co. LLC

(“Gilardi”). The settlement agreement indicates that up to $250,000 of the

settlement fund may be used by class counsel to pay notice and

administration costs. After the court has entered final judgment in this case,

class counsel may pay all further reasonable notice and administration costs

without further order of the court. (Doc. 137, at 19; Doc. 137-1, at 6).

      The settlement agreement also indicates that the lead plaintiffs may

submit an application for incentive awards for representing the class in the

prosecution of this action. The notice states that the incentive awards will not

exceed $5,000 each. (Doc. 137-2, at 10).

      Class counsel will receive attorneys’ fees in the amount of 25% of the

settlement amount and expenses not to exceed $125,000, plus interest on

both amounts. Class counsel will file a separate motion for approval of

attorneys’ fees and costs prior to the court’s final fairness hearing. The

settlement agreement provides that the allowance or disallowance by the

court of any applications for attorneys’ fees or expenses or incentive awards

are not part of the settlement and any order regarding these will not operate

to terminate the settlement or affect the finality of a judgment approving the

settlement. (Doc. 137, at 28; Doc. 137-2, at 9).


                                     -9-
          Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 10 of 17




   III.      STANDARD

             a. Preliminary Certification of a Rule 23 Class for Settlement

          Federal Rule of Civil Procedure 23(d) enables a court to certify a Rule

23 class for settlement purposes. In re Gen. Motors Corp. Pick-Up Truck Fuel

Tank Products Liab. Litig., 55 F.3d 768, 794 (3d Cir. 1995). When presented

with a request for preliminary certification of a class and settlement of that

class simultaneously, the court should be mindful of the requirements of Rule

23(e). Rule 23(e) allows a settlement of a Rule 23 certified with class with

court approval only. Fed.R.Civ.P. 23(e). Rule 23(e) also directs the court to

send notice to all class members who would be bound by the settlement.

Fed.R.Civ.P. 23(e)(1).

          The process for certification of a settlement class is not specified in the

rule. Courts are often guided by the Judicial Center’s Manual for Complex

Litigation (Fourth) in directing these type of proceedings. See In re Nat'l

Football League Players Concussion Litig., 775 F.3d 570, 580-81 (3d Cir.

2014). Looking to the Manual for Complex Litigation, the Third Circuit has

approved of courts making a preliminary finding that the proposed class

meets the requirements of Rule 23. Id. at 582 (citing Manual for Complex

Litigation §21.632 (4th ed. 2004)). This preliminary determination allows the

court to direct notice to the proposed class. “The preliminary determination of

                                         - 10 -
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 11 of 17




a proposed class is therefore a tool for settlement used by the parties to fairly

and efficiently resolve litigation.” Id. at 583. A final certification can then be

issued at a later date, after notice has been provided to those included in the

proposed settlement class. Id. at 583.


            b. Preliminary     Approval     of    Class     Action    Settlement
               Agreements

         Preliminary approval of a class action settlement “establishes an initial

presumption of fairness when the court finds that (1) the negotiations

occurred at arms’-length; (2) there was sufficient discovery; (3) the

proponents of the settlement are experienced in similar litigation; and (4) only

a fraction of the class objected.” In re Gen. Motors Corp., 55 F.3d at 785. A

preliminary approval, however, is just that, preliminary. It is not a finding that

definitively    determines    the   elements     of   fairness,   adequacy,   and

reasonableness needed for final approval of class action settlements under

Girsch v. Jepsen, 521 F.2d 153 (3d Cir. 1975).


   IV.      DISCUSSION

            a. Preliminary Certification of the Class

         The settlement class included in the parties’ settlement agreement

appears, upon preliminary review, to meet the requirements of Rule 23. In


                                       - 11 -
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 12 of 17




order to certify a settlement class under Federal Rule of Civil Procedure 23,

the court must find that the settlement class satisfies the requirements of Rule

23. In re Gen. Motors Corp., 55 F.3d at 799. These requirements include that

of numerosity, commonality, typicality, and adequacy of representation.

Fed.R.Civ.P.23(a).

      In addition, the proposed class must meet one of the requirements of

Rule 23(b). Rescigno, here, seeks certification under Rule 23(b)(3), which

allows certification where “questions of law or fact common to class members

predominate over any questions affecting only individual members” and

where the court finds that “a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.” Fed.R.Civ.P.

23(b)(3). These two requirements are commonly referred to as predominance

and superiority. In re Constair Int’l Inc. Sec. Litig., 585 F.3d 774, 780 (3d Cir.

2009).

      The class here appears to satisfy the numerosity requirement since it

includes approximately 13,900 individuals, and therefore joinder of all these

plaintiffs would be impractical. As to commonality, there are factual issues

common to all class members regarding whether SOP used an index pricing

methodology to calculate royalties. Additionally, the proposed class

representatives’ claims are typical of the class members’ claims such that “the


                                     - 12 -
     Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 13 of 17




action can be efficiently maintained” and the class representatives have

incentives that align with the class members. Neal v. Casey, 43 F.3d 48, 57

(3d Cir. 1994). Although the specific language of the individual leases may

vary, the claim of the class representatives, like those of the putative class

members, is that SOP should not have used the index pricing methodology

and, therefore, the requirement of typicality is present.

      With regard to the adequacy of representation, the court finds that both

the proposed class representatives and class counsel satisfy this

requirement. The proposed class representatives are Rescigno and Donald

Keith Stine and Mary Stine (“the Stines”). Upon review of their declarations,

(Doc. 105; Doc. 106), the court finds that the class members’ interests are

adequately represented by Rescigno and the Stines. Ninety-three percent of

the leases at issue, like Rescigno’s, require royalties to be paid on revenue

realized. The remaining leases contain a provision with language more

favorable to the royalty owners. The Stines’ lease contains this favorable

provision and, thus, the Lease Form 29 Group has adequate representation

in the Stines. Finally, Rescigno and the Stines have attested that they

understand their fiduciary responsibilities and will adequately represent the

class members.




                                     - 13 -
      Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 14 of 17




      As to counsel, the court is satisfied that class counsel will fairly and

adequately represent the interests of the class pursuant to Rule 23(g)(4). The

class is represented by Francis P. Karam of the law firm Robbins Gellar

Rudman & Dowd LLP, who provided a declaration to the court, (Doc. 104),

along with the firm’s resume, (Doc. 104-2). Attorney Karam has had prior

experience in representing clients in oil and gas matters both before this court

and in state court. Robbins Gellar Rudman & Dowd LLP has litigated

numerous actions against oil and gas companies in both state and federal

courts around the country. Attorney Karam’s co-counsel, Douglas Clark of the

Clark Law Firm, P.C, and John F. Harnes of law firm Chitwood Harley Harnes

LLP, also provided their firms’ resumes. (Doc. 104-3; Doc. 104-4).

      In reviewing these documents, the court is satisfied that the attorneys

in this action have diligently investigated the potential claims and have

experience in handling class action litigation, as well as knowledge of

applicable law and, thus, the they are able to fairly and adequately represent

the interests of the class. See Fed.R.Civ.P. 23(g).

      The superiority and predominance requirements of Rule 23(b)(3) also

appear to be satisfied. Treatment of this litigation as a class action is superior

to resolution through hundreds of separate, individual proceedings

throughout Pennsylvania. Class treatment enhances judicial efficiency and


                                     - 14 -
     Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 15 of 17




will likely maximize recovery. Predominance is also present as the class

representatives’ and class members’ claims involve the same legal theory

and are based on the payment of royalties using an index pricing

methodology in similarly-worded, if not identically-worded, contracts.

      In light of the above, the court will preliminarily certify the class for

settlement purposes and for the purpose of sending notice under Rule 23(e).

The court reserves its finding on final certification until after the fairness

hearing. A more thorough certification analysis will be provided after the class

members have been provided with notice of the action and have had an

opportunity to object to the settlement.


         b. Preliminary Approval of the Settlement Agreement

      The court will also preliminarily approve the settlement agreement.

(Doc. 137). In making this determination, the court has considered the

following: (1) the negotiations occurred at arms’-length; (2) there was

sufficient discovery; and (3) the proponents of the settlement are experienced

in similar litigation. In re Gen. Motors Corp., 55 F.3d at 785.

      As Rescigno notes in his brief, the settlement is the result of arms’-

length negotiations that followed significant contested litigation on the

defendants’ two motions to dismiss, which allowed class counsel to test and

evaluate their case in light of the defendants’ arguments and the court’s

                                     - 15 -
     Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 16 of 17




decisions. The litigation also permitted a sufficient exchange of discovery that

would allow the parties to come to a fair agreement in this particular royalties

dispute with SOP. Attorney Karam’s declaration indicates that counsel

conducted a thorough investigation into this action both prior to and after

being retained by Rescigno in early 2016, which included legal and factual

research, as well as communication with SOP. Settlement discussions began

in mid-2017 and the parties executed the present settlement agreement on

March 26, 2018. Finally, as noted above, the court has found that class

counsel are experienced in this type of litigation.


         c. Proposed Schedule and Notice

   Lastly, the court will preliminarily approve Gilardi as the settlement

administrator to proceed with the settlement process agreed to by the parties

and as set forth in their proposed schedule for completing settlement. (Doc.

102, at 25). The court will also direct notice to the class members as set forth

in the parties proposed notice. (Doc. 137-2).

      The court finds that the proposed notice to class members satisfies the

requirements of Rule 23(c)(2)(B) and Rule 23(e)(1). (Doc. 137-2). The form

advises the members about the settlement and release and how to object,

comment, or opt-out. It also provides the contact information of class counsel

in the event a class member has questions.

                                     - 16 -
         Case 3:16-cv-00085-MEM Document 152 Filed 07/08/20 Page 17 of 17




         In light of these circumstances, the court finds that the proposed notice

is the best practicable form of notice to inform the members of the settlement

and to proceed with the settlement for all claims in a timely and efficient

manner.


    V.       CONCLUSION

         Accordingly, the motion for preliminary approval of the parties’

settlement agreement, (Doc. 101), is GRANTED. The parties’ settlement

agreement is preliminarily approved and the class identified in the agreement

is preliminarily certified as a Rule 23 class. A final fairness hearing will be

scheduled by the court. In accordance with the parties proposed schedule,

35 days prior to the final fairness hearing, the parties shall file motions in

support of final approval. An appropriate order will issue.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: July 8, 2020
16-0085-05




                                       - 17 -
